20-10389-dsj           Doc 79       Filed 04/13/21 Entered 04/13/21 11:49:16          Main Document
                                                 Pg 1 of 23



                                                                     Hearing Date: April 15, 2021
                                                                     Hearing Time: 10:00 a.m.

TARTER KRINSKY & DROGIN LLP
Counsel to Deborah J. Piazza, as Chapter 7 Trustee
1350 Broadway, 11th Floor
New York, New York 10018
(212) 216-8000
Scott S. Markowitz, Esq.
Deborah J. Piazza, Esq.
Robert A. Wolf, Esq.
Michael Brownstein, Esq.
smarkowitz@tarterkrinsky.com
dpiazza@tarterkrinsky.com
rwolf@tarterrkinsky.com
mbrownstein@tarterkrinsky.com

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------x
In re:
                                                                Chapter 7
de GRISOGONO U.S.A. INC.,
                                                                Case No. 20-10389 (DSJ)

                                  Debtor.
------------------------------------------------------------x

SUPPLEMENT TO TRUSTEE’S MOTION FOR AUTHORITY TO SELL BY PRIVATE
 SALE TO SURYA CAPITAL LLC CERTAIN INTELLECTUAL PROPERTY ASSETS
  OF THE DEBTOR’S ESTATE FREE AND CLEAR OF ALL LIENS, CLAIMS AND
                          ENCUMBRANCES

TO:      THE HONORABLE DAVID S. JONES
         UNITED STATES BANKRUPTCY JUDGE

         Deborah J. Piazza, as chapter 7 trustee (the “Trustee”) of de Grisogono U.S.A. Inc. (the

“Debtor”), by her undersigned counsel, Tarter Krinsky & Drogin LLP, hereby submits this

Supplement (the “Supplement”) to the Trustee’s motion (the “Sale Motion”) pursuant to

§§105(a) and 363 of Title 11 of the United States Code, §§101-1532, as amended (the

“Bankruptcy Code”) and Rules 2002 and 6004 of the Federal Rules of Bankruptcy Procedure




{Client/086384/1/02360227.DOC;1 }
20-10389-dsj           Doc 79       Filed 04/13/21 Entered 04/13/21 11:49:16     Main Document
                                                 Pg 2 of 23



(the “Bankruptcy Rules”), for an order authorizing the Trustee to sell, free and clear of all

liens, claims, and encumbrances, certain intellectual property assets of the Debtor’s estate to

Surya Capital LLC (“Surya Capital”) and for related relief.


                                      PRELIMINARY STATEMENT

         1.        This Supplement is being submitted by reason of the occurrence of certain events

subsequent to the service and filing of the Sale Motion which have necessitated the amendment

to the Intellectual Property Assets Purchase Agreement between the Trustee and Surya Capital

(the “Original Sale Agreement”), which encompassed the sale of three (3) sets of intellectual

property assets, to include the sale of just one of the three sets of such assets, namely the

tradename de Grisogono USA, together with the appurtenant rights thereto (collectively, the

“Tradename”), as set forth in the Tradename Purchase Agreement (the “Tradename

Agreement”) executed between the Trustee and Surya Capital, a copy of which is annexed

hereto as Exhibit 1.            As will be discussed below, this modification of the Original Sale

Agreement became necessary when the liquidator (the “Liquidator”) of the Debtor’s Swiss

parent company, de Grisogono SA (the “Swiss Parent”), whose existence had not previously

been made known to the Trustee or her undersigned Counsel, contacted Counsel after service of

the Sale Motion to assert exclusive ownership and control of the other two sets of the intellectual

property assets, namely the Instagram Handle for @degrisono and the URL domain name

degrisogono.com, that had been the subject of the sale contemplated under the Sale Motion.

         2.        Accordingly, pursuant to communications which the Trustee’s Counsel had with

the Liquidators and with the attorneys for Surya Capital, and in order to avoid the filing of an

objection to the Sale Motion by the Liquidator, the Trustee and Surya Capital entered into the

Tradename Agreement which provides for the Trustee’s sale of the Tradename to Surya Capital




{Client/086384/1/02360227.DOC;1 }                    2
20-10389-dsj           Doc 79       Filed 04/13/21 Entered 04/13/21 11:49:16      Main Document
                                                 Pg 3 of 23



for the purchase price of $7,500.00, subject to the approval of this Court.

                                                 DISCUSSION

         3.         The Trustee’s original Sale Motion sought this Court’s approval of the Original

Sale Agreement which had provided for the Trustee’s sale to Surya Capital, for a purchase price

of $45,000.00 of: (a) the Instagram Handle for @degrisono; (b) the tradename de Grisogono

USA; (c) the URL domain name degrisogono.com; and (d) the goodwill of the business related

to the aforesaid intellectual property assets, all artwork, labels and package designs related to the

aforesaid intellectual property assets to the extent they exist, all past, present and future claims,

demands and causes of action based upon the aforesaid intellectual property assets, and all

rights, consents and permissions of use or licenses related to the aforesaid intellectual property

assets to the extent they exist (collectively, the “IP Assets”).

         4.        As had been true of the Trustee’s service of prior papers in the Debtor’s case, a

copy of the Sale Motion papers was served upon, among others, the Swiss Parent.

Notwithstanding such service, prior to the service of the Sale Motion, neither the Trustee nor her

Counsel had ever been contacted by any liquidator or other purported representative of the Swiss

Parent. Indeed, as set forth in the Sale Motion, the only information about the Swiss Parent

which the Trustee or her Counsel had been able to ascertain, after conducting due diligence, was

that the Swiss Parent had been declared dissolved by a Swiss Tribunal as of June 18, 2020 (see

Exhibit 2 to the Sale Motion). Said due diligence did not indicate the appointment of any

liquidator of the Swiss Parent.

         5.        Only after the service of the Sale Motion was the Trustee’s Counsel contacted by

the Swiss Liquidator, who indicated that he had received the Sale Motion papers, that the entirety

of the assets of the Swiss Parent were the subject of a contemplated sale by the Liquidator to a




{Client/086384/1/02360227.DOC;1 }                   3
20-10389-dsj           Doc 79       Filed 04/13/21 Entered 04/13/21 11:49:16      Main Document
                                                 Pg 4 of 23



third party, and that the Liquidator deemed the Instagram Handle for @degrisono and the URL

domain name degrisogono.com to be owned by the liquidation estate and thus included among

the assets of the Swiss Parent intended to be sold to the third party. Accordingly, the Liquidator

informed the Trustee’s Counsel that the Liquidator would file an objection to the Sale Motion if

the Trustee proceeded to include the aforementioned two assets in her proposed sale to Surya

Capital. The Liquidator did indicate that he would have no objection to a sale of the Tradename

to Surya Capital, as he conceded that the liquidation estate of the Swiss Parent did not have an

ownership interest in that IP Asset.

         6.        On behalf of and at the direction of the Trustee, the Trustee’s Counsel proceeded

to inform Surya Capital’s attorneys of the aforesaid positions of the Liquidator, pursuant to

which, after several additional communications with the Liquidator and with Surya Capitals’

attorneys, a resolution was reached whereby the Trustee and Surya Capital agreed to replace the

Original Sale Agreement with the Tradename Agreement, whereby the Trustee, subject to this

Court’s approval, will sell the Tradename to Surya Capital for a purchase price of $7,500.00.

         7.        In a written communication to the Trustee’s Counsel dated April 8, 2021, the

Liquidator, referencing the Tradename, stated:

                   The trade name (i.e. corporate name) De Grisogono USA. is not owned by
                   DGSA, as it belongs to the company De Grisogono USA, Inc. (in bankruptcy).
                   Therefore, DGSA is not entitled to dispose of such tradename in the context
                   of the liquidation of the Swiss bankruptcy estate and/or oppose to its sale
                   [emphasis added].

A copy of that April 8, 2021 communication is annexed hereto as Exhibit 2. Moreover, it should

be noted that while all parties entitled to notice of the Sale Motion were served with same, no

objection to the Sale Motion was ever served or filed.




{Client/086384/1/02360227.DOC;1 }                   4
20-10389-dsj           Doc 79       Filed 04/13/21 Entered 04/13/21 11:49:16    Main Document
                                                 Pg 5 of 23



          WHEREFORE the Trustee respectfully requests entry of an order, substantially in the

form annexed hereto as Exhibit 3, authorizing the Trustee to consummate a private sale of the

Tradename to Surya Capital in accordance with the terms of the Tradename Agreement annexed

hereto as Exhibit 1, together with such other and further relief as the Court deems just and

proper.

Dated: New York, New York
       April 13, 2021

                                                        TARTER KRINSKY & DROGIN LLP
                                                        Attorneys for Deborah J. Piazza,
                                                        as Chapter 7 Trustee


                                                        By: /s/ Robert A. Wolf
                                                               Scott S. Markowitz, Esq.
                                                               Deborah J. Piazza, Esq.
                                                               Robert A. Wolf, Esq.
                                                               Michael Brownstein, Esq.
                                                               1350 Broadway, 11th Floor
                                                               New York, New York 10018
                                                               (212) 216-8000
                                                               smarkowitz@tarterkrinsky.com
                                                               dpiazza@tarterkrinsky.com
                                                               rwolf@tarterkrinsky.com
                                                               mbrownstein@tarterkrinsky.com




{Client/086384/1/02360227.DOC;1 }                   5
20-10389-dsj   Doc 79   Filed 04/13/21 Entered 04/13/21 11:49:16   Main Document
                                     Pg 6 of 23



                                   EXHIBIT 1
20-10389-dsj           Doc 79       Filed 04/13/21 Entered 04/13/21 11:49:16      Main Document
                                                 Pg 7 of 23



                                TRADENAME PURCHASE AGREEMENT

SELLER: Deborah J. Piazza, as Chapter 7 Trustee of de Grisogono U.S.A., Inc. (“Seller”),
having an office address of c/o Tarter Krinsky & Drogin LLP, 1350 Broadway, 11 th Floor, New
York, New York 10018.

PURCHASER: Surya Capital LLC (“Purchaser”), a Delaware limited liability company,
having an office address of 608 Fifth Avenue, Suite 901, New York, New York 10020.

PREAMBLE: On March 1, 2021, Purchaser and Seller entered into an agreement to sell, assign
and transfer (the “Original Sale Agreement”) to Purchaser, subject to the prior entry by the
Court of the Sale Order (both as hereinafter defined), all of the right, title and interest of the
bankruptcy estate of the debtor de Grisogono U.S.A., Inc. (the “Debtor”) in each of the
following intellectual property assets:

    •    Instagram Handle for: @degrisogono;

    •    Tradename: de Grisogono USA; and

    •    URL/Domain Name: degrisogono.com;

together with the goodwill of the business related to said intellectual property assets, all artwork,
labels and package designs related to said intellectual property assets to the extent they exist, all
past, present and future claims, demands and causes of action based upon said intellectual
property assets, and all rights, consents and permissions of use or licenses related to said
intellectual property assets to the extent they exist (collectively, the “Assets”) for the original
price of $45,000.

The $45,000 purchase price was to be allocated (i) $30,000 for the Instagram Handle; (ii) $7,500
for the URL/Domain Name; and (iii) $7,500 for the Tradename. Of the $45,000, $15,000 was
paid as a deposit upon the execution of the Original Sale Agreement, with the balance of $30,000
to be paid upon closing subsequent to the entry of an order approving the Original Sale
Agreement.

The Seller and Purchaser have been advised by the Liquidator of de Grisogono Ltd., the Debtor’s
Swiss parent (the “Liquidator”), that the Liquidator objected to the sale of the URL/Domain
Name and Instagram Handle because the Liquidator believed that the ownership of the Domain
Name and the Instagram Handle was vested in the Debtor’s Swiss parent. Based upon
discussions had between the Seller and the Liquidator, the Liquidator has advised the Seller that
it has no objection to the sale of the Tradename as defined below, and to this Tradename
Purchase Agreement. As such, the Seller and the Purchaser have entered into this Tradename
Purchase Agreement which supersedes the Original Sale Agreement.

MODIFIED SALE OF ASSETS: Effective as of the Closing (as defined below), for good and
valuable consideration, the receipt and sufficiency of which is hereby acknowledged, and,
subject to prior entry by the Court of the Sale Order, Seller shall sell, assign and transfer to
Purchaser all of the right, title and interest of the bankruptcy estate of the debtor de Grisogono
U.S.A., Inc. (the “Debtor”) in and to the tradename “de Grisogono USA” together with all the


{Client/086384/1/02292248.DOC;6 }
20-10389-dsj           Doc 79       Filed 04/13/21 Entered 04/13/21 11:49:16      Main Document
                                                 Pg 8 of 23



goodwill of the business associated with said tradename, all associated artwork, labels and
package designs, all past, present and future claims, demands and causes of action based thereon
and all rights, consents and permissions of use or licenses pertaining thereto (collectively, the
“Tradename”).

MODIFIED PURCHASE PRICE: $7,500.00, representing the purchase price for the
Tradename.

PURCHASER’S REFUND: Purchaser is entitled to a refund of $7,500 which shall be paid by
check to Purchaser within ten (10) business days after the Closing, insofar as Purchaser
deposited with the Seller $15,000 under the Original Sale Agreement in respect of the purchase
of the Assets and the Tradename purchase price is $7,500.

AS IS, WHERE IS: The Tradename is being sold “AS IS, WHERE IS, AND WITH ALL
FAULTS” with respect to all facts, circumstances, conditions and defects and specifically and
expressly without any warranties, representations or guarantees, either expressed or implied, of
any kind, nature, or type whatsoever from or on behalf of Seller, and without recourse of any
kind against Seller.

SUBJECT TO BANKRUPTCY COURT ORDER: Closing of this transaction is subject to
the entry of an Order by the United States Bankruptcy Court for the Southern District of New
York (the “Court”) in the Debtor’s bankruptcy case approving this Agreement for Seller’s sale
of the Tradename to Purchaser (the “Sale Order”), which Sale Order shall be substantially in the
form annexed hereto as Exhibit A.

CLOSING: Closing of the sale of the Assets (the “Closing”) shall take place within five (5)
business days of the earlier of the following dates: (i) the date of entry of the Sale Order, if said
Order includes a provision pursuant to Rule 6004(h) of the Federal Rules of Bankruptcy
Procedure waiving the usual fourteen (14) day stay of a sale order; or (ii) the date as of which the
Sale Order is not appealable. Seller shall deliver a Bill of Sale of the Tradename to Purchaser, in
substantially the form attached hereto as Exhibit B, at the Closing.

Dated: New York, New York
       April 13, 2021

/s/ Deborah J. Piazza

Deborah J. Piazza, as Chapter 7 Trustee
of de Grisogono U.S.A. Inc.

SURYA CAPITAL LLC


By: /s/ Janak Dave
   Janak Dave
   Managing Partner



{Client/086384/1/02292248.DOC;6 }                   2
20-10389-dsj   Doc 79   Filed 04/13/21 Entered 04/13/21 11:49:16   Main Document
                                     Pg 9 of 23



                                   EXHIBIT A
20-10389-dsj           Doc 79       Filed 04/13/21 Entered 04/13/21 11:49:16          Main Document
                                                 Pg 10 of 23




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------x
In re:
                                                                Chapter 7
de GRISOGONO U.S.A. INC.,
                                                                Case No. 20-10389 (DSJ)
                                  Debtor.
------------------------------------------------------------x


  ORDER AUTHORIZING AND APPROVING THE TRUSTEE’S PRIVATE SALE TO
     SURYA CAPITAL LLC OF THE TRADENAME de GRISOGNO USA AND
     APPURTENANT RIGHTS THERETO FREE AND CLEAR OF ALL LIENS,
                    CLAIMS AND ENCUMBRANCES

         Upon the motion dated March 8, 2021 (the “Sale Motion”) of Deborah J. Piazza, the

chapter 7 trustee (the “Trustee”) of de Grisogono, U.S.A., Inc. (the “Debtor”), pursuant to

§§363(b), (f) and (m) of title 11 of the United States Code, 11 U.S.C. §§ 101, et seq. (the

"Bankruptcy Code") and Rules 2002 and 6004 of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”), requesting entry of an order authorizing the Trustee to sell, free and

clear of all liens, claims, and encumbrances (“Liens”), if any, certain intellectual property assets

of the Debtor’s estate (the “IP Assets”) to Surya Capital LLC (“Surya Capital”) pursuant to the

terms of that certain Intellectual Property Assets Purchase Agreement (the “Original Sale

Agreement”) attached to the Sale Motion as Exhibit 1; and upon the Trustee’s Supplement to the

Sale Motion dated April 13, 2021 (the “Supplement”), pursuant to which the Trustee has

advised the Court (i) as to the existence of the liquidator of de Grisogono SA, the Debtor’s Swiss

parent company (the “Liquidator”), whose existence was only recently revealed to the Trustee,

(ii) as to the Liquidator’s raising certain issues with respect to the sale of certain components of

the IP Assets based upon the Liquidator’s assertion that those components are owned by the

liquidation estate of the Swiss Parent, and (iii) as to the Liquidator having no objection to the



{Client/086384/1/02318710.DOC;3 }
20-10389-dsj           Doc 79       Filed 04/13/21 Entered 04/13/21 11:49:16    Main Document
                                                 Pg 11 of 23



Trustee’s sale of the tradename de Grisogono USA and the rights appurtenant thereto (the

“Tradename”) pursuant to and as defined in the Tradename Purchase Agreement entered into

between the Trustee and Surya Capital, annexed to the Supplement as Exhibit 1 (the

“Tradename Purchase Agreement”), to supersede the Original Sale Agreement; and the

Trustee having requested that this Court deem the relief sought by the Trustee’s Sale Motion

modified so as to seek approval of the Tradename Purchase Agreement and for such other and

further relief as the Court may deem just and proper; and the Court having jurisdiction over this

matter pursuant to 28 U.S.C. §§ 157(a) and 1334(b); and sufficient notice of the relief sought in

the Sale Motion having been given; and no further notice being required; and no objection to the

Sale Motion nor to the relief sought by way of the Supplement having been filed or otherwise

interposed by any party; and a hearing having been held on the Sale Motion as thus modified on

April 15, 2021; and upon all papers and proceedings had heretofore herein; and after due

deliberation and sufficient cause appearing therefor; it is hereby

         ORDERED, that the Tradename Purchase Agreement is approved, and the Trustee is

authorized to consummate the Tradename Purchase Agreement and sell the Tradename to Surya

Capital free and clear of any and all Liens; and it is further

         ORDERED that Surya Capital shall take the Tradename pursuant to the authority

granted under this Sale Order and in accordance with the Tradename Purchase Agreement “as is,

where is and with all faults”, and without any representations or warranties from the Trustee as

to the Tradename and without recourse of any kind as against the Trustee; and it is further

         ORDERED, that except as expressly permitted or otherwise specifically provided by this

Sale Order, all persons and entities holding interests of any kind or nature whatsoever against or

in the Debtor and/or the Tradename (whether legal or equitable, secured or unsecured, matured




{Client/086384/1/02318710.DOC;3 }                2
20-10389-dsj           Doc 79       Filed 04/13/21 Entered 04/13/21 11:49:16    Main Document
                                                 Pg 12 of 23



or unmatured, contingent or non-contingent, senior or subordinated), arising under or in

connection with, or in any way relating to, the Debtor and/or the Tradename prior to the closing

(the “Closing”) of the sale of the Tradename to Surya Capital, shall be forever barred, estopped,

and permanently enjoined from asserting such interests against Surya Capital, its successors or

assigns, its assets, and the Tradename; and it is further

         ORDERED, that Surya Capital shall have no liability or responsibility for any liability or

other obligation of the Debtor arising under or related to the Tradename other than those agreed

to pursuant to the Tradename Purchase Agreement or this Sale Order; and it is further

         ORDERED, upon entry of this Sale Order and the occurrence of the Closing, Surya

Capital shall be entitled to the protection of Bankruptcy Code section 363(m) as a good faith

purchaser; and it is further

         ORDERED, subject to satisfaction of all of the terms and conditions of this Sale Order,

the provisions of this Sale Order authorizing the sale of the Tradename free and clear of all

Liens, shall be self-executing, and neither the Trustee nor Surya Capital shall be required to

execute or file releases, termination statements, assignments, consents, or other instruments in

order to effectuate, consummate and implement the provisions of this Sale Order; however,

Surya Capital and, until the date upon which she is discharged as Trustee, the Trustee, are hereby

empowered to take, by themselves and/or by their respective agents, all actions and to execute

and deliver any and all documents and instruments as may be necessary or appropriate to

implement and effectuate the terms of the Tradename Purchase Agreement and this Sale Order,

including the return by the Trustee to Surya Capital of the sum of $7,500 representing the

amount of the deposit for the purchase of the IP Assets in excess of the Purchase Price for the

Tradename with the Trustee retaining the sum of $7,500 representing the purchase price for the




{Client/086384/1/02318710.DOC;3 }                3
20-10389-dsj           Doc 79       Filed 04/13/21 Entered 04/13/21 11:49:16    Main Document
                                                 Pg 13 of 23



Tradename in accordance with the Tradename Purchase Agreement; and it is further

         ORDERED that the provisions of the Tradename Purchase Agreement shall supersede

and amend the provisions of the Sale Agreement in all respects; and it is further

         ORDERED that notwithstanding Bankruptcy Rule 6004(h), this Order shall be effective

and enforceable immediately upon entry; and it is further

         ORDERED that no further orders of this Court are necessary to effectuate the terms set

forth herein for the transactions contemplated herein; and is further

         ORDERED, that the Court shall retain jurisdiction to enforce the provisions of this Sale

Order and the Tradename Purchase Agreement and to resolve any disputes concerning this Sale

Order, the distribution of the sale proceeds or the rights and duties of parties under this Sale

Order or the Tradename Purchase Agreement or any other issues relating to the Tradename

Purchase Agreement or this Sale Order.

Dated: New York, New York
       April ____, 2021

                                           _____________________________________
                                           HONORABLE DAVID S. JONES
                                           UNITED STATES BANKRUPTCY JUDGE




{Client/086384/1/02318710.DOC;3 }                4
20-10389-dsj   Doc 79   Filed 04/13/21 Entered 04/13/21 11:49:16   Main Document
                                     Pg 14 of 23



                                   EXHIBIT B
20-10389-dsj           Doc 79        Filed 04/13/21 Entered 04/13/21 11:49:16      Main Document
                                                  Pg 15 of 23



                                              BILL OF SALE

                 TO ALL IT MAY CONCERN, effective April               , 2021, be it known that for
good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged,
Deborah J. Piazza, as Chapter 7 Trustee of de Grisogono U.S.A., Inc., having an office address of
c/o Tarter Krinsky & Drogin LLP, 1350 Broadway, 11th Floor, New York, New York 10018,
hereby sells, assigns and transfers to Surya Capital LLC, a Delaware limited liability company,
having an office address of 608 Fifth Avenue, Suite 901, New York, New York 10020, all of the
right, title and interest of the bankruptcy estate of the debtor de Grisogono U.S.A., Inc. in and to
the tradename “de Grisogono USA” together with the goodwill of the business associated with
said tradename, all associated artwork, labels and package designs, all past, present and future
claims, demands and causes of action based thereon and all rights, consents and permissions of
use or licenses pertaining thereto (collectively, the “Tradename”).

Dated: New York, New York
       April _____, 2021
                                                      _____________________________
                                                      Deborah J. Piazza, as Chapter 7 Trustee
                                                      of de Grisogono U.S.A. Inc.




{Client/086384/1/02318809.DOCX;4 }
20-10389-dsj   Doc 79   Filed 04/13/21 Entered 04/13/21 11:49:16   Main Document
                                     Pg 16 of 23



                                   EXHIBIT 2
 20-10389-dsj             Doc 79         Filed 04/13/21 Entered 04/13/21 11:49:16                        Main Document
                                                      Pg 17 of 23




                    ADMINISTRATION SPECIALE DE LA FAILLITE DE
                            DE GRISOGONO SA, EN LIQUIDATION


                                                                        Per Email only


 IES ADMINISTRATEURS SPlCIAUX                                           Tarter Krinsky& Drogin LLP

 PETER PIRKL
                                                                        1350 Broadway
 PP@REGOAVOCATS.CH                                                      New York, NY 10018
 DOMINIQUE GROSB^TY
 DGROSBETY@BERNEYA5SOCIES.COM

                                                                        FAO Att. Michael Z. Brownstein
                                                                        mbrownstein@tarterkrinskv.com



                                                                        Geneva, April 8, 2021



RE: IP Rights belonging to De Grisogono SA (IDE CHE-108.459.035)


Dear Colleague,


Pursuant to our email to you dated March 19, 2021, we would like to expose our position regarding
the planned sale of some IP rights in relation with the bankruptcy of DE GRISOGONO USA.


1.   Preamble
On June 18, 2020, the Swiss company De Grisogono SA was placed in receivership. Since this
date, it has been undergoing a bankruptcy procedure. The undesigned were appointed as
bankruptcy Administrators appointed by the Creditors' Assembly on September 18, 2020.


Although the company's assets are now managed by the Administrators within the framework of
the bankruptcy proceedings, the company still has a legal existence (as reflected on the website
of the Register of Commerce, accessible at https://www.zefix.ch/), and still owns all the assets
attached thereto.


As a consequence, to date, the company De Grisogono SA (en faillite) (hereafter referred to as
DGSA) is still the owner of its IP rights, the same being part of the assets which the company
has shown its interest in purchasing.


2.   IP rights of DGSA in the USA
DGSA is the owner of US trademark registration No. 2518675 for DE GRISOGONO (& device), filed
on 3rd July 1997 in Class 14 :




                                                  de GRISOGONO




Administration sp£ciale de la faillite de DE GRISOGONO SA, EN LIQUIDATION
p.a. REGO AVOCATS
ESPLANADE DE P0NT-R0UGE 4, CASE POSTALE, 1211 GENEVE 26 - TEL : +41 22 317 79 90
WWW.REGOAVOCATS.CH
20-10389-dsj         Doc 79     Filed 04/13/21 Entered 04/13/21 11:49:16                  Main Document
                                             Pg 18 of 23
                                                                                                    212



      3.   Proposed IP assets for sale
      3.1/ Trade name De Grisoaono USA
      The company De Grisogono USA, Inc. was incorporated in the State of New York on 29th
      November 2000, nameiy more than three years after the registration of the US trademark of
      DGSA.                                                                                            *


      The trade name (i.e. corporate name) De Grisogono USA is not owned by DGSA, as it belongs to
      the company De Grisogono USA, Inc. (in bankruptcy). Therefore, DGSA is not entitled to dispose
      of such trade name in the context of the liquidation of the Swiss bankrupt estate and / or oppose
      to its sale.


      The situation regarding the ownership of the trade name De Grisogono USA is, however,
     independent from, and without prejudice to, the right or ability of DGSA or any purchaser of
     the IP rights of DGSA to exercise and use the rights deriving from the above-mentioned
     trademark No. 2518675, including in the USA.


      5.2/ Domain name dearisoaono.com
     The domain name degrisogono.com is owned by DGSA and, as such, cannot be assigned or sold.


     3.3/ Instaaram Handle for @deorisoaono
     Although this is not an IP right as such, the Instagram Handle f or @degrisogono is currently under
     the care of an IT company instructed by DGSA. It can therefore not be assigned without the prior
     consent of the latter, nor can it be used without entering in direct conflict with the IP rights
     owned by DGSA worldwide.


     We would very much appreciate to receive a confirmation that the items 3.2 et 3.3 above,
     belonging to DGSA, are withdrawn from your planned sale.


     With our best regards,




T
    1 Peter Pirkl    DominfqWGrp^b^ty
20-10389-dsj   Doc 79   Filed 04/13/21 Entered 04/13/21 11:49:16   Main Document
                                     Pg 19 of 23



                                   EXHIBIT 3
20-10389-dsj           Doc 79       Filed 04/13/21 Entered 04/13/21 11:49:16          Main Document
                                                 Pg 20 of 23




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------x
In re:
                                                                Chapter 7
de GRISOGONO U.S.A. INC.,
                                                                Case No. 20-10389 (DSJ)
                                  Debtor.
------------------------------------------------------------x


  ORDER AUTHORIZING AND APPROVING THE TRUSTEE’S PRIVATE SALE TO
     SURYA CAPITAL LLC OF THE TRADENAME de GRISOGNO USA AND
     APPURTENANT RIGHTS THERETO FREE AND CLEAR OF ALL LIENS,
                    CLAIMS AND ENCUMBRANCES

         Upon the motion dated March 8, 2021 (the “Sale Motion”) of Deborah J. Piazza, the

chapter 7 trustee (the “Trustee”) of de Grisogono, U.S.A., Inc. (the “Debtor”), pursuant to

§§363(b), (f) and (m) of title 11 of the United States Code, 11 U.S.C. §§ 101, et seq. (the

"Bankruptcy Code") and Rules 2002 and 6004 of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”), requesting entry of an order authorizing the Trustee to sell, free and

clear of all liens, claims, and encumbrances (“Liens”), if any, certain intellectual property assets

of the Debtor’s estate (the “IP Assets”) to Surya Capital LLC (“Surya Capital”) pursuant to the

terms of that certain Intellectual Property Assets Purchase Agreement (the “Original Sale

Agreement”) attached to the Sale Motion as Exhibit 1; and upon the Trustee’s Supplement to the

Sale Motion dated April 13, 2021 (the “Supplement”), pursuant to which the Trustee has

advised the Court (i) as to the existence of the liquidator of de Grisogono SA, the Debtor’s Swiss

parent company (the “Liquidator”), whose existence was only recently revealed to the Trustee,

(ii) as to the Liquidator’s raising certain issues with respect to the sale of certain components of

the IP Assets based upon the Liquidator’s assertion that those components are owned by the

liquidation estate of the Swiss Parent, and (iii) as to the Liquidator having no objection to the



{Client/086384/1/02318710.DOC;3 }
20-10389-dsj           Doc 79       Filed 04/13/21 Entered 04/13/21 11:49:16    Main Document
                                                 Pg 21 of 23



Trustee’s sale of the tradename de Grisogono USA and the rights appurtenant thereto (the

“Tradename”) pursuant to and as defined in the Tradename Purchase Agreement entered into

between the Trustee and Surya Capital, annexed to the Supplement as Exhibit 1 (the

“Tradename Purchase Agreement”), to supersede the Original Sale Agreement; and the

Trustee having requested that this Court deem the relief sought by the Trustee’s Sale Motion

modified so as to seek approval of the Tradename Purchase Agreement and for such other and

further relief as the Court may deem just and proper; and the Court having jurisdiction over this

matter pursuant to 28 U.S.C. §§ 157(a) and 1334(b); and sufficient notice of the relief sought in

the Sale Motion having been given; and no further notice being required; and no objection to the

Sale Motion nor to the relief sought by way of the Supplement having been filed or otherwise

interposed by any party; and a hearing having been held on the Sale Motion as thus modified on

April 15, 2021; and upon all papers and proceedings had heretofore herein; and after due

deliberation and sufficient cause appearing therefor; it is hereby

         ORDERED, that the Tradename Purchase Agreement is approved, and the Trustee is

authorized to consummate the Tradename Purchase Agreement and sell the Tradename to Surya

Capital free and clear of any and all Liens; and it is further

         ORDERED that Surya Capital shall take the Tradename pursuant to the authority

granted under this Sale Order and in accordance with the Tradename Purchase Agreement “as is,

where is and with all faults”, and without any representations or warranties from the Trustee as

to the Tradename and without recourse of any kind as against the Trustee; and it is further

         ORDERED, that except as expressly permitted or otherwise specifically provided by this

Sale Order, all persons and entities holding interests of any kind or nature whatsoever against or

in the Debtor and/or the Tradename (whether legal or equitable, secured or unsecured, matured




{Client/086384/1/02318710.DOC;3 }                2
20-10389-dsj           Doc 79       Filed 04/13/21 Entered 04/13/21 11:49:16    Main Document
                                                 Pg 22 of 23



or unmatured, contingent or non-contingent, senior or subordinated), arising under or in

connection with, or in any way relating to, the Debtor and/or the Tradename prior to the closing

(the “Closing”) of the sale of the Tradename to Surya Capital, shall be forever barred, estopped,

and permanently enjoined from asserting such interests against Surya Capital, its successors or

assigns, its assets, and the Tradename; and it is further

         ORDERED, that Surya Capital shall have no liability or responsibility for any liability or

other obligation of the Debtor arising under or related to the Tradename other than those agreed

to pursuant to the Tradename Purchase Agreement or this Sale Order; and it is further

         ORDERED, upon entry of this Sale Order and the occurrence of the Closing, Surya

Capital shall be entitled to the protection of Bankruptcy Code section 363(m) as a good faith

purchaser; and it is further

         ORDERED, subject to satisfaction of all of the terms and conditions of this Sale Order,

the provisions of this Sale Order authorizing the sale of the Tradename free and clear of all

Liens, shall be self-executing, and neither the Trustee nor Surya Capital shall be required to

execute or file releases, termination statements, assignments, consents, or other instruments in

order to effectuate, consummate and implement the provisions of this Sale Order; however,

Surya Capital and, until the date upon which she is discharged as Trustee, the Trustee, are hereby

empowered to take, by themselves and/or by their respective agents, all actions and to execute

and deliver any and all documents and instruments as may be necessary or appropriate to

implement and effectuate the terms of the Tradename Purchase Agreement and this Sale Order,

including the return by the Trustee to Surya Capital of the sum of $7,500 representing the

amount of the deposit for the purchase of the IP Assets in excess of the Purchase Price for the

Tradename with the Trustee retaining the sum of $7,500 representing the purchase price for the




{Client/086384/1/02318710.DOC;3 }                3
20-10389-dsj           Doc 79       Filed 04/13/21 Entered 04/13/21 11:49:16    Main Document
                                                 Pg 23 of 23



Tradename in accordance with the Tradename Purchase Agreement; and it is further

         ORDERED that the provisions of the Tradename Purchase Agreement shall supersede

and amend the provisions of the Sale Agreement in all respects; and it is further

         ORDERED that notwithstanding Bankruptcy Rule 6004(h), this Order shall be effective

and enforceable immediately upon entry; and it is further

         ORDERED that no further orders of this Court are necessary to effectuate the terms set

forth herein for the transactions contemplated herein; and is further

         ORDERED, that the Court shall retain jurisdiction to enforce the provisions of this Sale

Order and the Tradename Purchase Agreement and to resolve any disputes concerning this Sale

Order, the distribution of the sale proceeds or the rights and duties of parties under this Sale

Order or the Tradename Purchase Agreement or any other issues relating to the Tradename

Purchase Agreement or this Sale Order.

Dated: New York, New York
       April ____, 2021

                                           _____________________________________
                                           HONORABLE DAVID S. JONES
                                           UNITED STATES BANKRUPTCY JUDGE




{Client/086384/1/02318710.DOC;3 }                4
